DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. A method for determining a respiratory disorder and anatomical position of a subject. comprising the steps of: 
(i) providing a wearable physiological monitoring system that is configured to be removably positioned on said subject, said subject comprising thoracic and abdominal regions. a spine, an umbilicus and xyphoid process of the sternum, wherein when said physiological monitoring system is positioned on a subject said physiological monitoring system covers at least said thoracic and abdominal regions of said subject, 
said physiological monitoring system comprising a respiratory parameter monitoring sub-system, a physiological parameter sub-system, and an electronics module in communication therewith, 
said physiological parameter sub-system comprising an accelerometer configured to detect anatomical positions and movement of said subject, and generate and transmit accelerometer signals representing same, 

said transmitter coil and said first, second and third receiver coils being positioned on said wearable garment, whereby, when said wearable garment is positioned on said subject, said transmitter coil is positioned proximate said subject's xyphoid process, said first receiver coil is positioned at a first anatomical region of said subject proximate said subject's umbilicus at a first receiver coil distance from said transmitter coil, said second receiver coil is positioned at a second anatomical region of said subject proximate said subject's spine opposite said subject's xyphoid process at a second receiver coil distance from said transmitter coil, said third magnetometer is positioned at a third anatomical region of said subject proximate said subject's spine opposite said subject's umbilicus at a third receiver coil distance from said transmitter coil, 
said transmitter coil being adapted to generate a first alternating current (AC) magnetic field in first, second and third field dimensions, a second AC magnetic field in fourth, fifth and sixth field dimensions, and a third AC magnetic field in seventh, eighth and 55Attorney Docket: MDS-02-010C1/CIP3 ninth field dimensions, 
said first, second and third field dimensions of said first AC magnetic field comprising a first field frequency, said fourth, fifth and sixth field dimensions of said second AC magnetic field comprising a second field frequency, and said seventh, eighth and ninth field dimensions of said third AC magnetic field comprising a third field frequency, 
said first field dimension of said first AC magnetic field comprising a first variable strength as a function of a first distance of said first receiver coil from said transmitter coil, said second field dimension of said first AC magnetic field comprising a second variable strength as a function of a second distance of said first receiver coil from said transmitter coil, and said third field 
said fourth field dimension of said second AC magnetic field comprising a fourth variable field strength as a function of a fourth distance of said second receiver coil from said transmitter coil, said fifth field dimension of said second AC magnetic field comprising a fifth variable field strength as a function of a fifth distance of said second receiver coil from said transmitter coil, and said sixth field dimension of said second AC magnetic field comprising a sixth variable field strength as a function of a sixth distance of said second receiver coil from said transmitter coil, 
said seventh field dimension of said third AC magnetic field comprising a seventh variable field strength as a function of a seventh distance of said third receiver coil from said transmitter coil, said eighth field dimension of said third AC magnetic field comprising an eighth variable field strength as a function of an eighth distance of said third receiver coil from said transmitter coil, and said ninth field dimension of said third AC magnetic field comprising a ninth variable field strength as a function of a ninth distance of said third receiver coil from said transmitter coil, 
said first receiver coil being configured to detect and measure said first, second and third variable field strengths in said first, second and third field dimensions of said first AC magnetic field, said first receiver coil being further configured to generate a first AC magnetic field strength signal representing said first variable field strength in said first field dimension 56Attorney Docket: MDS-02-01 OC1/CIP3 of said first AC magnetic field, a second AC magnetic field strength signal representing said second variable field strength in said second field dimension of said first AC magnetic field, and a third AC magnetic field strength signal representing said third variable field strength in said third field dimension of said first AC magnetic field, and transmit said first, second and third AC magnetic field strength signals to said electronics module, 

said third receiver coil being configured to detect and measure said seventh, eighth and ninth variable field strengths in said seventh, eighth and ninth field dimensions of said third AC magnetic field, said third receiver coil being further configured to generate a seventh AC magnetic field strength signal representing said seventh variable field strength in said seventh field dimension of said third AC magnetic field, an eighth AC magnetic field strength signal representing said eighth variable field strength in said eighth field dimension of said third AC magnetic field, and a ninth AC magnetic field strength signal representing said ninth variable field strength in said ninth field dimension of said third AC magnetic field, and transmit said seventh, eighth and ninth AC magnetic field strength signals to said electronics module, 
said electronics module being adapted to receive said first, second and third AC magnetic field strength signals transmitted by said first receiver coil, said fourth, fifth and sixth AC magnetic field strength signals transmitted by said second receiver coil, said seventh, eighth and ninth AC magnetic field strength signals transmitted by said third receiver coil, and said accelerometer signals transmitted by said accelerometer, 57Attorney Docket: MDS-02-O1OC1/CIP3 

said processing system being further programmed and configured to determine a value of said at least one respiratory parameter of said subject as a function of said first, second, third, fourth, fifth, sixth, seventh, eighth and ninth AC magnetic field strength signals, said processing system being further programmed and configured to determine at least one respiratory disorder of said subject as a function of said determined at least one respiratory parameter and said determined value thereof, 
said processing system being further programmed and configured to determine at least one anatomical position of said subject as a function of said accelerometer signals; 
(ii) positioning said monitoring system on a first subject; 
(iii) initiating said monitoring system, wherein said first. second and third AC magnetic fields comprising said first, second and third field dimensions are generated and transmitted by said transmitter coil; 
(iv)  detecting and measuring said first, second and third variable field strengths in said first, second and third field dimensions of said first AC magnetic field with said first receiver coil; 
(v)  detecting and measuring said fourth, fifth and sixth variable field strengths in said fourth, fifth and sixth field dimensions of said second AC magnetic field with said second receiver coil; 
(vi)  detecting and measuring said seventh, eighth and ninth variable field strengths in said seventh, eighth and ninth field dimensions of said third AC magnetic field with said third receiver coil; 
(vii)  generating said first, second and third AC magnetic field strength signals with said first receiver coil; 
(viii) generating said fourth, fifth and sixth AC magnetic field strength signals with said second receiver coil;  58Attorney Docket: MDS-02-OIOC1/CIP3 
(ix)  generating said seventh, eighth and ninth AC magnetic field strength signals with said third receiver coil; 
(x)  measuring accelerometer data with said accelerometer and generating said accelerometer signals representing said accelerometer data; 
(xi)  transmitting said first, second and third AC magnetic field strength signals to said electronics module with said first receiver coil; 
(xii)  transmitting said fourth, fifth and sixth AC magnetic field strength signals to said electronics module with said second receiver coil; 
(xiii)  transmitting said seventh, eighth and ninth AC magnetic field strength signals to said electronics module with said third receiver coil; 
(xiv)  transmitting said accelerometer signals to said electronics module with said accelerometer; 
(xv)  determining at least one anatomical displacement of said first subject as a function of said first, second, third, fourth, fifth, sixth, seventh, eighth and ninth AC magnetic field strength signals with said electronics module; 
(xvi)  determining at least one respiratory parameter as a function of said at least one anatomical displacement with said electronics module; 
(xvii)  determining a respiratory parameter value for said respiratory parameter as a function of said first, second, third, fourth, fifth, sixth, seventh, eighth and ninth AC magnetic field strength signals with said electronics module; 
(xviii)  determining a first respiratory disorder of said first subject as a function of said determined at least one respiratory parameter and said determined value thereof with said electronics module; and 
(xix)  determining a first anatomical position of said subject as a function of said accelerometer signals with said electronics module.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
The closest reference found during Examiner’s search of the prior art was US 2011/0054271 A1 to Derchak. While this reference monitors a subject’s torso using magnetometers, there is nothing mentioned in the reference that discloses first, second, and third receiver coils or an accelerometer. In addition, there is no reason suggested by the prior art to combine such accelerometer configured to detect anatomical positions and movement of said subject, and generate and transmit accelerometer signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791